                  Case 1:16-cv-01652-JMF Document 131 Filed 10/27/20 Page 1 of 2




                                                 THE CITY OF NEW YORK
JAMES E. JOHNSON                                LAW DEPARTMENT                                                PETER W. BROCKER
Corporation Counsel                                  100 CHURCH STREET                                  Assistant Corporation Counsel
                                                     NEW YORK, NY 10007                                             T (212) 356-2332
                                                                                                                    F (212) 356-3509
                                                                                                            E pbrocker@law.nyc.gov


                                                                     October 27, 2020

       BY ECF:
       Hon. Jesse M. Furman, U.S.D.J.
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, NY 10007

                Re:     Anika Edrei, et al. v. City of New York, et al.,
                        16 Civ. 1652 (JMF) (BCM)

       Your Honor:

               I am an attorney assigned to the defense of the above referenced matter, and I write
       jointly with plaintiffs’ counsel to respectfully request that the Court extend the stay of this matter
       for an additional 90 days, from October 27, 2020 to January 25, 2020. This is the parties’ fourth
       application for a stay, but the first request to be based solely on the promising settlement
       negotiations that have already resulted in an oral agreement resolving the issues of plaintiffs’
       damages and claims for equitable relief. This request, if granted, will enable the parties
       additional time to reduce the parties’ equitable relief agreements in principle to writing and
       attempt to resolve the sole remaining issue, plaintiffs’ attorneys’ fees, costs, and expenses.

               As the Court may recall, in the August 18, 2020 settlement conference, the parties agreed
       in principle on an award for plaintiffs’ damages, contingent on the parties’ successfully
       negotiating terms regarding equitable relief and plaintiffs’ attorneys’ fees, costs, and expenses.
       The parties recently resolved the issue of equitable relief in this matter, and are in the process of
       reducing their agreements to a written stipulation. If the Court grants this application, the parties
       plan to use the additional time to draft that stipulation and attempt to resolve this final issue of
       attorneys’ fees. The requested three-month adjournment is necessary because defendants need
       time to analyze plaintiff’s attorneys’ fees and then seek appropriate authority, and the parties will
       then need additional time to make their best efforts to come to an agreement, if possible, on their
       own, before attending a final settlement conference before Magistrate Judge Moses scheduled for
       January 11, 2021, if the parties cannot resolve the remaining issues in the case without assistance
       from the Court before then. 1
       1
        For the same reasons the parties sought and were granted an adjournment of the next settlement conference. The
       conference had been scheduled for October 20, 2020, but was adjourned to January 11, 2021. See, Dkt. No. 129.
        Case 1:16-cv-01652-JMF Document 131 Filed 10/27/20 Page 2 of 2




      Thank you for your consideration of this matter.

                                                           Respectfully Submitted,

                                                           Peter W. Brocker /s//
                                                           Peter W. Brocker, Esq.
                                                           Assistant Corporation Counsel




Application GRANTED. To facilitate settlement discussions, the stay is extended to January 25,
2021. The parties shall advise the Court immediately in the event of a settlement and, in any
event, shall submit a status letter no later than January 25, 2021.

The Clerk of Court is directed to terminate ECF No. 130.

                                            SO ORDERED.




                                            October 27, 2020




                                              2
